Putnam, J.:
The uncontradicted testimony showed that relator’s conduct in receiving political contributions in the bureau of sewers was against the Civil Service Law (§ 26),* and violated the corresponding provisions of the Penal Law (§ 774). Although the relator did not solicit contributions, and gave no intimation that failure to pay might affect the employee’s future position, the law is against payments, even unsought, if made and taken in a State or municipal office, especially if paid to an official superior. The influence of such position is not less effective if *920silently exerted. The limits by these statutes to contributions asked, or payments made within the building or room of the city or State, are presumably due to what were deemed the reasonable and constitutional freedom of citizens when in private Ufe. The Legislature of New York, following various Federal statutes, aimed to cheek a political abuse in taking party tribute from officers when within their office surroundings. In such official relations the call and pressure to pay for political purposes are felt without express demand or any open threats. Our statutes, therefore, would keep such contributions purely voluntary, as from citizens in private life, which character they cannot have if paid over at official desks in city bureaus. The determination of the president of the borough of Queens, removing the relator is, therefore, confirmed and the writ dismissed, with fifty dollars costs and disbursements. Jenks, P. J., Burr, Carr and Rich, JJ., concurred. Determination confirmed and writ dismissed, with fifty dollars costs and disbursements.

 Consol. Laws, chap. 7 (Laws of 1909. chap. 15), § 26.—[Rep.